COMPLAINT, for bastardy. At a former term of court the defendant was found chargeable and ordered to pay a certain sum. A capias execution for the sum was issued, upon which the defendant was arrested; and, having given a bond for the purpose, he subsequently took the poor debtor's oath, the plaintiff objecting. At the May term, which was since the oath was taken, the action was brought forward, and the plaintiff's motion that the defendant be committed until he paid the sum ordered was denied pro forma, subject to exception.
PEASLEE, J., having been of counsel, did not sit; and the other members of the court being equally divided on the question, the motion failed of being granted.